Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (the “Agreement”) is made and entered into
on June 22, 2015 (the “Effective Date”) and confirms the following
understandings and agreements among Profire Energy, Inc. (“Profire” or the
“Company”) and Andrew W. Limpert (hereinafter referred to as “you” or “your”).


WHEREAS, you were employed as Chief Financial Officer, Secretary and Treasurer
by Profire (your “Employment”);


WHEREAS, you and the Company separated from your Employment effective June 15,
2015 (the “Separation Date”);


WHEREAS, you and Profire desire to fully and finally settle all issues,
differences, and claims, whether potential or actual, between you and Profire,
including, but not limited to, any claims that might arise out of your
Employment with Profire or the termination of your Employment with Profire;


WHEREAS, in connection with the separation from your Employment, you and Profire
now desire to enter into this Agreement, which sets forth a mutually
satisfactory arrangement concerning, among other things, separation from your
employment and payment of a severance to which you would otherwise not be
entitled.


NOW, THEREFORE, in consideration of the promises set forth herein, you and
Profire agree as follows:


1. Employment Status and Effect of Separation.


(a) You acknowledge, and Profire hereby accepts, your resignation of your
Employment, and from any position you held or hold at Profire, effective as of
the Separation Date. From and after the Separation Date, you agree not to
represent yourself as being an employee, officer, director, agent or
representative of Profire for any purpose.


(b) The Separation Date shall be the termination date of your Employment for
purposes of participation in and coverage under all benefit plans and programs
sponsored by or through Profire. In connection with your separation, you will be
entitled to receive amounts payable to you under any retirement and fringe
benefit plans maintained by Profire and in which you participate in accordance
with the terms of each such plan and applicable law.


(c) You acknowledge and agree that all of the payment(s) and other benefits you
have received as of the Effective Date are in full discharge and satisfaction of
any and all liabilities and obligations of Profire or any of its direct or
indirect parent(s), subsidiaries, and/or affiliates (collectively, the “Company
Group”) to you, monetarily or with respect to employee benefits or otherwise,
including but not limited to any and all obligations arising under any alleged
written or oral employment agreement, policy, plan or procedure of Profire or
any other member of the Company Group and/or any alleged understanding or
arrangement between you and Profire or any other member of the Company Group.


 
 

--------------------------------------------------------------------------------

 
 
2. Release and Waiver of Claims.


(a) Profire will pay you, as a severance payment, a total sum of One Hundred
Thousand Dollars ($100,000) (the “Consideration”), representing your salary as
if you had continued to function as Chief Financial Officer for another five (5)
months. The Consideration will be paid to you in one lump sum, less applicable
deductions and withholdings for state and federal taxes, within two (2) business
days after the expiration of the Revocation Period, provided that you do not
revoke this Agreement. You acknowledge that the Consideration represents monies
to which you would not be entitled but for this Agreement.


(b) For and in consideration of the Consideration, and for other good and
valuable consideration set forth herein, you, for and on behalf of yourself and
your heirs, administrators, executors and assigns, effective the date hereof, do
fully and forever release, remise and discharge Profire and each member of the
Company Group, and each of their direct and indirect parents, subsidiaries and
affiliates, together with their respective officers, directors, partners,
shareholders, employees and agents (collectively, the “Company Parties”), from
any and all claims whatsoever up to the Effective Date which you had, may have
had, or now have against the Company Parties, for or by reason of any matter,
cause or thing whatsoever, including without limitation any claim arising out of
or attributable to your Employment or the termination of your Employment with
Profire or any member of the Company Group whether for tort, breach of express
or implied employment contract, intentional infliction of emotional distress,
wrongful termination, failure to hire, re-hire, or contract with as an
independent contractor, unjust dismissal, defamation, libel or slander, or under
any federal, state or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability or sexual orientation. This
release of claims includes, but is not limited to, all claims arising under the
Civil Rights Act of 1866, 42 U.S.C. §1981 et seq.; the Civil Rights Act of 1964,
42 U.S.C. §2000 et seq.; the Civil Rights Act of 1991; the Rehabilitation Act of
1973, 29 U.S.C. §701 et seq.; the Americans with Disabilities Act, 42 U.S.C.
§1201 et seq.; the Family and Medical Leave Act, 29 U.S.C. §2601 et seq.; the
National Labor Relations Act, 29 U.S.C. §151 et seq.; the Fair Labor Standards
Act, 29 U.S.C. §201 et seq.; the Vietnam Era Veterans’ Readjustment Assistance
Act of 1974; the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§1001 et seq., the Occupational Safety and Health Act, 29 U.S.C. §651 et seq.;
the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §2101, et seq.;
the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq.; the Age Discrimination
in Employment Act of 1967, 29 U.S.C. §621 et seq.; the Equal Pay Act; the Utah
Fair Employment and Housing Act; the Utah Family Rights Act; and any other
federal, state, or local human or civil rights, wage-hour, pension or labor law,
rule and/or regulation, each as may be amended from time to time, and all other
federal, state and local laws, the common law and any other purported
restriction on an employer’s right to terminate the employment of employees. As
used in this Agreement, the term “claims” will include all claims, covenants,
warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise. The
parties intend the release contained herein to be a general release of any and
all claims to the fullest extent permitted by applicable law.


 
 

--------------------------------------------------------------------------------

 
 
(c) You acknowledge and agree that as of the Effective Date you have no
knowledge of any facts or circumstances that give rise to or could give rise to
any claims under any of the laws listed in the preceding paragraph.

(d) Nothing contained in this Section 2 shall be a waiver of any claims that
cannot be waived by law.


(e) Without limiting the scope of the release herein, the release also includes,
without limitation, any claims or potential claims against any of the Company
Group for wages, earned vacation, paid time off, bonuses, expenses, severance
pay, and benefits earned through the date of the execution of this Agreement.
Such amounts are not consideration for this Agreement.


3. Opportunity for Review; Acceptance. You have until 21 days after the
Effective Date (the “Review Period”) to review and consider this Agreement. To
accept this Agreement, and the terms and conditions contained herein, prior to
the expiration of the Review Period, you must execute and date this Agreement
where indicated below and return the executed copy of the Agreement to Profire.
In the event of your failure to execute and deliver this Agreement prior to the
expiration of the Review Period, this Agreement will be null and void and of no
effect, and neither Profire nor any member of the Company Group will have any
obligations hereunder. By execution of this Agreement, you expressly waive any
and all rights or claims arising under the Age Discrimination in Employment Act
of 1967 (“ADEA”) and: (a) You acknowledge that this waiver of rights or claims
arising under the ADEA is in writing, and is knowing, voluntary and understood
by you; (b) You expressly understand that this waiver specifically refers to
rights or claims arising under the ADEA; (c) You expressly understand that by
execution of this Agreement, you do not waive any rights or claims under the
ADEA that may arise after the date the waiver is executed; (d) You acknowledge
that the waiver of rights or claims arising under the ADEA is in exchange for
the Consideration, which is above and beyond that to which you are entitled; (e)
You acknowledge that Profire is expressly advising you to consult with an
attorney of your choosing prior to executing this Agreement; (f) You have been
advised by Profire that you are entitled to up to twenty-one (21) days from
receipt of this Agreement within which to consider this Agreement, which period
is referred to as the Review Period; (g) You acknowledge that you have been
advised by Profire that you are entitled to revoke (in the event you execute
this Agreement) this waiver of rights or claims arising under the ADEA within
seven (7) days after executing this Agreement and that said waiver will not be,
and does not become, effective or enforceable until the seven (7) day revocation
period has expired (the “Revocation Period”); (h) The parties agree that should
you exercise your right to revoke the waiver under subparagraph (g) hereof, this
entire Agreement, and its obligations, including, but not limited to the
obligation to provide you with Consideration and any other benefits, are null,
void and of no effect; (i) You acknowledge and agree that you will communicate
your decision to accept or reject this Agreement to Profire as provided herein;
and (j) nothing in this Agreement shall be construed to prohibit you from filing
a charge or complaint, including a challenge to the validity of the waiver
provision of this Agreement, with the Equal Employment Opportunity Commission or
participating in any investigation conducted by the Equal Employment Opportunity
Commission, though you have waived any right to monetary relief. Should you
elect to revoke this Agreement within the Revocation Period, a written notice of
revocation shall be delivered to the Company, Attn: Steve Mullins, 321 South
1250 West, Suite 1, Lindon, UT 84042.


 
 

--------------------------------------------------------------------------------

 
 
4. Other Agreements. Your duties and obligations pursuant to the Sections 6, 7,
8, 11, 16, 18, 19, and 20 of the Employment Agreement signed by you on June 28,
2013 shall survive this Agreement and remain in full force and effect, and the
Consideration herein constitutes consideration for your promises and obligations
pursuant to these agreements.


5. Confidential Information. You recognize and acknowledge that Profire’s
business and continued success depends upon the use and protection of
confidential and proprietary business information, including, without
limitation, the information and technology developed by or available through
licenses to any member of the Company Group to which you had access during your
Employment (all such information being “Confidential Information”). The phrase
Confidential Information will be interpreted to include all information of any
sort (whether merely remembered or embodied in a tangible or intangible form)
that is (i) related to any member of the Company Group’s or its subsidiaries’ or
affiliates’ (including their predecessors) current or potential business and
(ii) not generally or publicly known. Confidential Information includes, without
limitation, the information, observations and data obtained by you while
employed by any member of the Company Group and its subsidiaries (or any of
their predecessors) or while performing Services hereunder concerning the
business or affairs of any member of the Company Group or any of its
subsidiaries or affiliates, the identities of the current, former or prospective
employees, suppliers and customers of any member of the Company Group or its
subsidiaries, development, transition and transformation plans, fee schedules,
information system materials, methodologies and methods of doing business,
strategic, marketing and expansion plans, financial and business plans,
financial data, pricing information, employee lists and telephone numbers,
locations of sales representatives, new and existing customer or supplier
programs and services, customer terms, customer service and integration
processes, requirements and costs of providing service, support and equipment.
Provided, however, that the phrase does not include information that (a) was
lawfully in your possession prior to disclosure of such information by any
member of the Company Group; (b) was, or at any time becomes, available in the
public domain other than through a violation of this Agreement; (c) is
documented by you as having been developed by you outside the scope of your
rendering services hereunder and independently; or (d) is furnished to you by a
third party not under an obligation of confidentiality to Profire or any other
member of the Company Group. You agree that you will not directly or indirectly
use or divulge, or permit others to use or divulge, any Confidential Information
for any reason, except as authorized in writing by Profire. You will be allowed
to disclose such information of the Company or any member of the Company Group
to the extent that such disclosure is:


(a) duly approved in writing by the Company or by the member of the Company
Group;


(b) necessary for you to enforce your rights under this Agreement in connection
with a legal proceeding; or


(c) required by law or by the order of a court or similar judicial or
administrative body, provided that you notify the Company of such required
disclosure promptly and cooperates with the Company in any lawful action to
contest or limit the scope of such required disclosure.


Your obligation under this Agreement is in addition to any obligations you have
under state or federal law. You agree that you will not violate in any way the
rights that Profire or any other member of the Company Group has with regard to
trade secrets or proprietary or Confidential Information. Your obligations under
this Section 5 are indefinite in term.


 
 

--------------------------------------------------------------------------------

 
 
6. Non-Competition Agreement. For a period expiring two (2) years after the
Effective Date, you covenant and agree that you will not:


 
(a)
Directly, indirectly, or otherwise, own, manage, operate, control, serve as a
consultant to, be employed by, participate in, or be connected, in any manner,
with the ownership, management, operation or control of any business that
competes with the Company’s business or that competes with the Company or any of
its affiliates or that is engaged in any type of business which, at any time
during your employment with the Company, the Company or any of its affiliates
planned to develop;



 
(b)
Hire, offer to hire, entice away or in any other manner persuade or attempt to
persuade any customer, officer, employee or agent of the Company or any of its
affiliates to alter or discontinue a relationship with the Company or to do any
act that is inconsistent with the interests of the Company or any of its
affiliates;



 
(c)
Directly or indirectly solicit, divert, take away or attempt to solicit, divert
or take away any customers or potential customers of the Company or any of its
affiliates, including without limitation anyone who, during the time of your
employment, engaged in discussions with the Company for the purchase of products
or services; or



 
(d)
Directly or indirectly solicit, divert, or in any other manner persuade or
attempt to persuade any supplier or vendor of the Company or any of its
affiliates to alter or discontinue its relationship with the Company or any of
its affiliates.



The geographic limitation to this Section 6 is anywhere within the territory
where the Company did business during your employment. Notwithstanding your
obligations under this Section 6, you will be entitled to own, as a passive
investor, up to five percent (5%) of any publicly traded company without
violating this provision.


The Company and you agree that: this provision does not impose an undue hardship
on you and is not injurious to the public; that this provision is necessary to
protect the business of the Company and its affiliates; the nature of your
responsibilities with the Company under this Agreement require you to have
access to confidential information which is valuable and confidential to the
Company; the scope of this Section 6 is reasonable in terms of length of time
and geographic scope; and adequate consideration supports this Section 6,
including the Consideration herein.


 
 

--------------------------------------------------------------------------------

 
 
7. Non-Disparagement. For a period of two (2) years following the Effective
Date, (a) you agree to refrain from making any disparaging, negative or
uncomplimentary statements or communications, whether public or private,
regarding Profire or any other of the Company Group and (b) Profire agrees to
refrain from making any disparaging, negative or uncomplimentary statements or
communications, whether public or private, regarding you. As used in this
paragraph, “disparaging” means anything unflattering and/or negative, whether
such communication is true or untrue. Nothing in this Agreement shall be
construed to prohibit you from filing a charge or complaint, including a
challenge to the validity of the waiver provision of this Agreement, with the
Equal Employment Opportunity Commission or participating in any investigation
conducted by the Equal Employment Opportunity Commission, though you have waived
any right to monetary relief, or otherwise complying with your obligations to
provide truthful testimony or information as required by a court or by statute.


8. Knowing and Voluntary Waiver. You expressly acknowledge and agree that (a)
you are able to read the language, and understand the meaning and effect, of
this Agreement; (b) are specifically agreeing to the terms of the release
contained in this Agreement because Profire has agreed to pay you the
Consideration, which Profire has agreed to provide because of your agreement to
accept it in full settlement of all possible claims you might have or ever had,
and because of your execution, of this Agreement; (c) acknowledge that but for
your execution of this Agreement, you would not be entitled to the
Consideration; (d) were advised to consult with your attorney regarding the
terms and effect of this Agreement; and (e) have signed this Agreement knowingly
and voluntarily.


9. No Suit. You represent and warrant that you have not previously filed, and to
the maximum extent permitted by law agree that you will not file, a complaint,
charge or lawsuit against any of the Company Parties regarding any of the claims
released herein. If, notwithstanding this representation and warranty, you have
filed or file such a complaint, charge or lawsuit, you agree that you shall
cause such complaint, charge or lawsuit to be dismissed with prejudice and shall
pay any and all costs required in obtaining dismissal of such complaint, charge
or lawsuit, including without limitation reasonable attorneys’ fees of Profire
or any of the Company Group against whom you have filed such a complaint, charge
or lawsuit. Nothing in this Agreement shall be construed to prohibit you from
filing a charge or complaint with the Equal Employment Opportunity Commission or
participating in any investigation conducted by the Equal Employment Opportunity
Commission, though you have waived any right to monetary relief.


10. Successors and Assigns. The provisions of this Agreement shall be binding on
and inure to the benefit of your heirs, executors, administrators, legal
personal representatives and assigns and shall be binding upon your heirs,
executors, administrators, legal personal representatives and assigns.


11. Severability. If any provision of this Agreement shall be held by any court
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force or effect. The illegality or unenforceability of such
provision, however, shall have no effect upon and shall not impair the
enforceability of any other provision of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
12. Return of Property. You shall return, as soon as possible after the
Effective Date, and not retain in any form or format, all Profire documents,
data, and other property in your possession or control. Profire “documents,
data, and other property” includes, without limitation, any computers, fax
machines, cell phones, access cards, keys, reports, manuals, records, product
samples, inventory, correspondence and/or other documents or materials related
to Profire’s business that you have compiled, generated or received while
working for Profire including all copies, samples, computer data, disks, or
records of such material. After returning these documents, data, and other
property you will permanently delete from any electronic media in your
possession, custody, or control (such as computers, cell phones, hand-held
devices, back-up devices, zip drives, PDAs, etc.), or to which you have access
(such as remote e-mail exchange servers, back-up servers, off-site storage,
etc.), all documents or electronically stored images of Profire, including
writings, drawings, graphs, charts, sound recordings, images, and other data or
data compilations stored in any medium from which such information can be
obtained. Furthermore, you agree, on or before the Effective Date, to provide
Profire with a list of any documents that you created or are otherwise aware to
be password protected and the password(s) necessary to access such password
protected documents. Profire’s obligations under this Agreement are contingent
upon you returning all Profire documents, data, and other property as set forth
above.


13. Non-Admission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of you, Profire
or any member of the Company Group.


14. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties hereto regarding the subject matter hereof, including
without limitation the termination of your Employment. Except as set forth in
Section 4, this Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.


15. Amendments; Waiver. This Agreement may not be altered or amended, and no
right hereunder may be waived, except by an instrument executed by each of the
parties hereto. No waiver of any term, provision, or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such term, provision or condition or as a
waiver of any other term, provision or condition of this Agreement.


16. Governing Law; Jurisdiction. EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND
THE LAWS OF THE STATE OF UTAH, APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
IN THAT STATE. ANY DISPUTE ARISING OUT OF THIS AGREEMENT, OR THE BREACH THEREOF,
SHALL BE BROUGHT IN A COURT OF COMPETENT JURISDICTION IN SALT LAKE COUNTY, THE
STATE OF UTAH, THE PARTIES EXPRESSLY CONSENTING TO VENUE IN SALT LAKE COUNTY,
THE STATE OF UTAH. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING UNDER OR IN CONNECTION
WITH THIS AGREEMENT. THE PREVAILING PARTY IN ANY LAWSUIT THAT GIVES RISE TO
CLAIMS GOVERNED BY THIS AGREEMENT SHALL BE ENTITLED TO AN AWARD OF ATTORNEYS’
FEES FROM THE OTHER PARTY.


 
 

--------------------------------------------------------------------------------

 
 
17. Injunctive Relief. You acknowledge that it would be difficult to fully
compensate Profire for damages resulting from any breach of the provisions of
Sections 4, 5, 6, 7, or 12 of this Agreement. Accordingly, in the event of any
actual or threatened breach of such provisions, Profire shall (in addition to
any other remedies that it may have) be entitled to temporary and/or permanent
injunctive relief to enforce such provisions, and such relief may be granted
without the necessity of proving actual damages.


18. Confidentiality. The parties intend that this Agreement be confidential. You
warrant that you have not disclosed, and agree that you will not in the future
disclose, the terms of this Agreement, or the terms of the consideration to be
paid hereunder, to any person other than your attorney, spouse, tax advisor, or
representatives of the EEOC or a comparable state agency, all of whom shall be
bound by the same prohibitions against disclosure as bind you, and you shall be
responsible for advising these individuals of this confidentiality provision and
obtaining their commitment to maintain such confidentiality. You shall not
provide or allow to be provided to any person this Agreement, or any copies
thereof, nor shall you now or in the future disclose in any way any information
concerning any purported claims, charges, or causes of action against Profire or
any of the Company Group to any person, with the sole exception of
communications with your spouse, attorney, tax advisor, or representatives of
the EEOC or a comparable state agency, unless otherwise ordered to do so by a
court or agency of competent jurisdiction.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


ANDREW W. LIMPERT
/S/ Andrew Limpert
PROFIRE ENERGY, INC.
By: /s/ Brenton W. Hatch
 
Its: Chief Executive Officer


 

--------------------------------------------------------------------------------

 